Case 1:16-cv-01534-JEB Document 599 Filed 04/30/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
Plaintiff,
and.
CHEYENNE RIVER SIOUX TRIBE,
Intervenor-Plaintiff
v.
U.S. ARMY CORPS OF ENGINEERS, Case No. 1:16-cv-1534-JEB
Defendant-Cross-Defendant
and

DAKOTA ACCESS, LLP,

Intervenor-Defendant
Cross-Claimant

Nm Ne Ne Nee ee ee ee ee” ee” ee” ee” ee” ee” ee’ ee” ee”

NOTICE OF WITHDRAWAL OF COUNSEL FOR AMICI CURIAE

Please take notice that, pursuant to Local Rule 83.6, the law firm Greenberg Traurig, LLP
and its attorneys Michael Sklaire, Troy Eid, Jennifer Weddle and Kyle Montour withdraw their
limited appearance as counsel for amici curiae Great Plains Tribal Chairman’s Association,
Association of American Indian Affairs, American Civil Liberties Union, Americans for Indian
Opportunity, Indian Law Resource Center, Inter Tribal Association of Arizona, Tribal Law and
Policy Institute, United South and Eastern Tribes Sovereignty Protection Fund, and fourteen
Indian tribes. Councilman Tracy King of the Fort Belknap Indian Community has signed this
Notice on behalf of amici. Derrick Beetso of the National Congress of American Indians and

Joel West Williams from the Native American Rights Fund remain as counsel in accord with
Case 1:16-cv-01534-JEB Document 599 Filed 04/30/21 Page 2 of 3

their limited appearances on behalf of amici curiae to the extent any issues arising from the

amicus brief filed on August 23, 2019 (Dkt No. 439) remain before the Court.

Respectfully submitted this 30th day of April 2021,

Amicus Curiae

 

/s/ Michael R. Sklaire
Michael R. Sklaire, D.C. Bar No. 445364
Jennifer H. Weddle

Troy A. Eid

Kyle R. Montour
GREENBERG TRAURIG
1200 17" St., Suite 2400
Denver, CO 80202
Telephone: 303-572-6500
Fax: 303-572-6540
sklairem@gtlaw.com
weddlej@gtlaw.com
eidt@gtlaw.com
montourk@gtlaw.com
Case 1:16-cv-01534-JEB Document 599 Filed 04/30/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on this 30th day of April, 2021, a copy of the foregoing Notice of
Withdrawal of Counsel for Amici Curiae was filed with the Clerk of the Court through the
CM/ECF system and on counsel of record who are registered CM/ECF users.

s/ Michael R. Sklaire
Michael R. Sklaire
